DETAILED ACTION

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because they are directed to an abstract idea without a practical application or significantly more.  The abstract idea is the mental process of determining “which of a first estimation method…and a second estimation method…is used by the autonomous mobile object based on whether a state of the autonomous mobile object is a stopped state”; for example, a person can mentally determine which estimation method is used based on previous knowledge of how the autonomous mobile object is programmed for the case of a stopped state.  Potential avenues of a practical application exist in the form of the details of the estimation methods and the autonomous mobile object, however, they currently do not rise to the level of a practical application because they are merely “objects within the abstract idea itself” and not, for example, a particular machine implementing the abstract idea.  Furthermore, the recitations of “a controller”, “a processor”, and “a program” are mere instructions to implement the abstract idea on a computer and are not sufficient for a practical application.  Finally, no inventive concept has been identified. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “wherein the controller plans the stop condition such that the state of the autonomous mobile object is changed from the moving state to the stopped state in any one location in an area of which image is captured in at least one of the multiple key frames that are stored in the storage”, said limitation is grammatically indefinite, particularly as to the “which image” section.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 19, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Madsen et al. (US 10,579,068).

As to Claim 1, Madsen discloses an information processing apparatus comprising: a controller that, when an autonomous mobile object estimates a self-position, determines which of a first estimation method using a result of sensing by a first sensor unit configured to sense internal world information in relation to the autonomous mobile object and a second estimation method using a result of sensing by a second sensor unit configured to sense external world information in relation to the autonomous mobile object is used by the autonomous mobile object based on whether a state of the autonomous mobile object is a stopped state (“Control system 100 assigns weights to vision data 140, GNSS data 142, and IMU data 144 in operations 150C, 150D, and 150E, respectively, based on vehicle operating parameters. For example, control system 100 in operation 150C may assign vision data 140 a 100% weighting when vehicle 50 is at a standstill…Control system 100 in operation 150 may assign lower weightings to GNSS data 142 at slower vehicle speeds and assign a zero weighting when the vehicle is stopped…In operation 150E, the control system 100 may assign a higher weight to IMU data 144 when vehicle 50 is traveling as [sic] higher speeds” - col 5, line 41-47:57-62; col 6, line 4-8).  

As to Claim 2, Madsen further discloses the information processing apparatus according to claim 1, wherein the first estimation method is a method of estimating a self-position of the autonomous mobile object by integrating results of sensing the internal world information by the first sensor unit at respective sets of sensing timing until now (“GNSS…IMU…integration” - col 5, line 9-15).  

As to Claim 3, Madsen further discloses the information processing apparatus according to claim 2, wherein the second estimation method is a method of estimating a self-position of the autonomous mobile object using a result of sensing the external world information by the second sensor unit at one set of sensing timing (“camera” – col 3, line 46-col 4, line 4).  

As to Claim 4, Madsen further discloses the information processing apparatus according to claim 3, wherein the first sensor unit is configured to sense the internal world information periodically, and the first estimation method is a method of estimating the self-position periodically by periodically integrating the Docket No. SP371247WO00 (PNYZ-20037-PCT) 46 results of sensing the internal world information by the first sensor unit at the respective sets of timing until now (“GNSS…IMU…integration” - col 5, line 9-15).  

As to Claim 5, Madsen further discloses the information processing apparatus according to claim 4, wherein the second sensor unit includes an imaging unit, the information processing apparatus further comprises a storage that stores key frames obtained by previously capturing images in multiple locations in a real space and positional information of the locations in association with each other, and the second estimation method is a method of collating an image that is captured by the imaging unit at the one set of sensing timing and each of the multiple key frames that are stored in the storage and estimating a self-position of the autonomous mobile object based on the positional information that is associated with the key frame whose corresponding result of the collating meets a given condition among the key frames (“Step 39: Match distinctive features of the new frame with distinctive features of the latest stored key frame” - from column 6 of U.S. Pat. No. 8,155,870, which is incorporated by reference in col 4, line 5-8).  

As to Claim 6, Madsen further discloses the information processing apparatus according to claim 3, wherein unless the state of the autonomous mobile object is the stopped state, the controller determines to cause the autonomous mobile object to estimate the self-position using the first estimation method (“Control system 100 in operation 150 may assign lower weightings to GNSS data 142 at slower speeds and assign a zero weighting when the vehicle is stopped – col 5, line 57-62), and when the state of the autonomous mobile object turns into the stopped state, the controller determines to cause the autonomous mobile object to estimate the self-position using the second estimation method (“control system 100 in operation 150C may assign vision data 140 a 100% weighting when vehicle 50 is at a standstill” – col 5, line 41-47).  

As to Claim 7, Madsen further discloses the information processing apparatus according to claim 6, wherein unless the state of the autonomous mobile object is the stopped state, the controller causes the autonomous mobile object to estimate the self-position periodically using the first estimation method (“Control system 100 in operation 150 may assign lower weightings to GNSS data 142 at slower speeds and assign a zero weighting when the vehicle is stopped – col 5, line 57-62), and at each set of timing when the state of the autonomous mobile object is changed to the stopped state, the controller causes the autonomous mobile object to sequentially estimate the self-position using the second estimation method at the timing (“control system 100 in operation 150C may assign vision data 140 a 100% weighting when vehicle 50 is at a standstill” – col 5, line 41-47).  

As to Claim 8, Madsen further discloses the information processing apparatus according to claim 7, wherein the controller further plans a stop condition for changing the state of the autonomous mobile object from the moving state to the stopped state (Column 6, lines 21-38 disclose a motion control algorithm of the autonomous mobile object. Since Madsen has disclosed stopped states, it logically follows that the motion control algorithm performed by the controller plans a stop condition for changing the state of the autonomous mobile object from moving state to the stopped state).

As to Claims 19 and 20, they are substantially similar in scope to Claim 1 and are rejected under the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Madsen, in view of Shin et al. (US 10,133,278).

As to Claim 9, a storage that stores key frames obtained by previously capturing images in multiple locations in a real space and positional information of the locations in association with each other (“Store the frame and the information thus obtained as ‘key frame’…The current pose may be established from the pose of the eldest key frame in the chronological succession of key frames and the established transformation” - from column 6 of U.S. Pat. No. 8,155,870, which is incorporated by reference in col 4, line 5-8), wherein the controller plans the stop condition such that the state of the autonomous mobile object is changed from the moving state to the stopped state in any one location in an area of which image is captured in at least one of the multiple key frames that are stored in the storage (Whole working area has image captured in at least one of the multiple key frames, therefore, since Madsen discloses stop conditions, as shown in rejection of Claim 8, any stop condition comprises a stopped state in any one location…)
In the interest of compact prosecution, Shin is also hereby provided to more explicitly teach the concept of planning stop conditions in order to re-calibrate sensors, i.e. planning a stop condition such that the state of the autonomous mobile object is changed from the moving state to the stopped state in any one location in an area of which image is captured in at least one of the multiple key frames that are stored in the storage (“Even when the mobile robot is not moving, the correcting unit 123 may correct the bias value of the acceleration sensor 122 in a similar way as the example of when the mobile robot is moving.  To this end, the mobile robot may be configured to control or intentionally stop for approximately 0.5 to 1 second during operation…” - col 18, line 1-26; FIG. 10).

Allowable Subject Matter
Claims 10-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Both Madsen and Shin are silent with respect to the claimed subject matter of Claim 10.  Eade (US 2012/0121161) discloses re-planning a moving path of an autonomous mobile object based on a self-position estimated at a given time and a given destination of the autonomous mobile object (“after updating the estimate of the location of the pose nodes present in the graph, updating the set of move commands for navigation the robot based at least in part on the trajectory and updated estimate of the location of the pose nodes present in the graph and a plurality of landmark pose nodes” – [0046]).  However, Eade is silent with respect to performing said function at each set of timing when the state of the autonomous mobile object is changed from the moving state to the stopped state and does not provide a prima facie basis for modifying its teaching to do so.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS KISWANTO whose telephone number is (571)270-3269. The examiner can normally be reached 8AM-4PM Hawaii Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on (469) 295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS KISWANTO/
Primary Examiner
Art Unit 3664